Mr. Justice Ball delivered the opinion of the court. It will be seen by the statement that this second notice, to place this case on the short cause calendar, after due service on appellants, was filed with the clerk of the Superior Court February 11, 1901; and that the case was not reached for trial until April 19, 1901. Then, and not until then, did appellants make a motion to strike said cause from off the short cause calendar. Under these circumstances it is not necessary for us to examine the grounds upon which such motion was based, other than to note that they do not touch the merits of the controversy, but set forth an alleged irregularity only. It was the duty of appellants to make this motion at the first opportunity. Instead of so doing they waited two and one-half months and until the case was called for trial. The court below properly overruled the motion. Treftz v. Stahl, 46 Ill. App. 462; Johnston v. Brown, 51 Ill. App. 549; Stewart v. Carbray, 59 Ill. App. 397; Wheatley v. Chicago T. & S. Bk., 64 Ill. App. 612; Belinski v. Brand, 76 Ill. App. 404; McGuire v. Gilbert, 99 Ill. App. 517. The judgment of the Superior Court will be affirmed.